F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                             MAY 4 2000
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                 Clerk

 BO DON COX,

               Petitioner - Appellant,                   No. 99-7118
          v.                                                 E.D. Okla.
 STEPHEN KAISER; ATTORNEY                          (D.C. No. 98-CV-292-S)
 GENERAL OF THE STATE OF
 OKLAHOMA,

               Respondent - Appellee.


                             ORDER AND JUDGMENT          *




Before BALDOCK , HENRY , and LUCERO , Circuit Judges.



      After examining the briefs and appellate record, this panel has

determined unanimously to honor the parties’ request for decision on the briefs

without oral argument.    See Fed. R. App. P. 34(f). The case is therefore

submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Bo Don Cox appeals the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254. The district court denied his application

for a certificate of appealability,   see 28 U.S.C. § 2253(c)(2). We deny Mr. Cox’s

application for a certificate of appealability and dismiss his appeal.

       In November 1986, Mr. Cox was convicted of first degree murder and

sentenced to life imprisonment in Oklahoma state court. On June 19, 1998, Mr.

Cox filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

claiming ineffective assistance of counsel, improper jury instructions and a

deficient information.

       The district court issued a thorough order denying the petition as untimely

because of the one-year statute of limitations in 28 U.S.C. § 2244(d). The

district court subsequently denied Mr. Cox’s application for a certificate of

appealability because he “failed to make a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

       A petitioner may appeal the denial of a § 2254 petition only if “a circuit

justice or judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).

We have thoroughly reviewed Mr. Cox’s application for a certificate of

appealability, his brief, the district court’s order, and the entire record before us.

We conclude the Mr. Cox’s habeas petition is untimely substantially for the

reasons set forth in the district court’s order dismissing his petition. Accordingly,


                                            -2-
we DENY Mr. Cox’s request for a certificate of appealability and DISMISS the

appeal.



                                            Entered for the Court,



                                            Robert H. Henry
                                            Circuit Judge




                                      -3-